Nicor Inc.
Form 10-K
Exhibit 10.05

 

 
Nicor Gas Supplementary Savings Plan
 
(As Amended and Restated for Post-2004 Benefits, Effective January 1, 2008)
 


 
 
 
 
 

 CH\1014274.7
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
SECTION 1 
 
 1

 
 


General      1          
1.1 
History, Purpose and Effective Date
1
 
1.2
Source of Benefit Payments
1

 
1.3
Applicable Laws
2

 
1.4
Gender and Number
2

 
1.5
Notices
2

 
1.6
Action by Employers
2

 
1.7
Limitations on Provisions
2

 
1.8
Claims Procedures
2

 
1.9
Definitions
2

 

SECTION 2   
3

 

 

Participation     3

 
 
2.1
Eligibility to Participate
3

 
2.2
Beneficiary
3

 
2.3
Plan Not Contract of Employment
4

 

SECTION 3   
4

 
 

Participant Elections    4

 
 
3.1
Participant Account
4

 
3.2
Distribution Elections
4

 
3.3
Prior Plan Elections
5

 

SECTION 4   
5

 
 

Contributions   
5

 
 
4.1
Supplemental Matched Contributions
5

 
4.2
Supplemental Profit Sharing Contributions
5

 

SECTION 5   
6

 
CH\1014274.7

--------------------------------------------------------------------------------


 
 

Plan Accounting   
6

 
 
5.1
Allocation and Crediting of Contributions
6

 

SECTION 6   
6

 
 

Payment of Plan Benefits  
6

 
 
6.1
Distributions
6

 
6.2
Distributions To Persons Under Disability
7

 
6.3
Benefits May Not Be Assigned or Alienated
7

 

SECTION 7   
7

 
 

Committee   
7

 
 
7.1
Membership
7

 
7.2
Powers of Committee
7

 
7.3
Delegation by Committee
8

 
7.4
Information to be Furnished to Committee
8

 
7.5
Committee’s Decision Final
9

 
7.6
Liability and Indemnification of the Committee
9

 

SECTION 8   
9

 
 

Amendment and Termination  
9

 
 

SECTION 9  
9

 
 

Code Section 409A   
9

 
 
9.1
Section 409A Compliance
9

 
9.2
Special Distribution
10



 

  ii
 CH\1014274.7
 

--------------------------------------------------------------------------------

 

Nicor Gas Supplementary Savings Plan
 
(As Amended and Restated for Post-2004 Benefits, Effective January 1, 2008)
 
SECTION 1
 
General
 
1.1   History, Purpose and Effective Date.  Northern Illinois Gas Company (doing
business as Nicor Gas Company, the “Company”) previously established the Nicor
Companies Savings Investment Plan (previously known as the Nicor Gas Savings
Investment Plan, the “Savings Plan”) to provide retirement and other benefits to
or on behalf of its eligible employees and those of its Affiliates which, with
the consent of the Company, adopt the Savings Plan.  Contrary to the desire of
the Company, the amount of the contributions which may be made to the Savings
Plan by or for the benefit of an employee under the Savings Plan may be limited
by reason of the application of certain provisions of the Internal Revenue Code
of 1986, as amended (the “Code”).  Therefore, the Company previously established
the NI-Gas Supplementary Savings Plan (the “Plan”), effective as of January 1,
1983 and amended and restated effective January 1, 1999 as the Nicor Gas
Supplementary Savings Plan, to ensure that affected individuals would receive
benefits in an amount comparable to the amount that they would have received
under the Savings Plan if certain limitations of the Code were not applicable to
the Savings Plan.  The following provisions constitute an amendment and
restatement of the Plan, effective as of January 1, 2008 (the “Effective Date”),
in the form of the “Nicor Gas Supplementary Savings Plan”.  The Company and any
Affiliate of the Company which adopts the Plan for the benefit of its eligible
employees are referred to below, collectively, as the “Employers” and
individually as an “Employer”.
 
Notwithstanding any provisions of the Plan to the contrary, the provisions of
the Plan in effect on October 3, 2004 apply with respect to those Plan benefits
that were earned and vested within the meaning of Treas. Reg. § 1.409A-6(a) as
of December 31, 2004, as well as the earnings thereon determined in accordance
with Treas. Reg. § 1.409A6(a)(3)(ii), with respect to each Participant who
Separated from Service (as defined in subsection 1.9(g)) prior to or on December
31, 2007 (“Grandfathered Benefits”).  The terms applicable to the Grandfathered
Benefits have not been materially modified within the meaning of Treas. Reg. §§
1.409A-6(a)(1) and (4) on or after October 3, 2004.
 
1.2   Source of Benefit Payments.  The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer with respect to
whose former employee the benefit is payable.  If a Participant (as defined in
subsection 2.1) has been employed by more than one Employer, the portion of his
Plan benefit payable by each such Employer shall be equal to that portion of his
Account (as defined in subsection 3.1) attributable to his services performed
with respect to that Employer.  The Company and any Employer may, but are not
required by this Plan to, establish one or more trusts, the assets of which are
subject to the claims of general creditors of the Employer or any affiliate
thereof.  An Employer’s obligation under the Plan shall be reduced to the extent
that any amounts due under the Plan are paid from any such trust.
 
CH\1014274.7

--------------------------------------------------------------------------------


1.3   Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of the State of Illinois to the extent that such laws
are not preempted by the laws of the United States of America.
 
1.4   Gender and Number.  Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.
 
1.5   Notices.  Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices. Any notice required under the Plan may be waived by the
person entitled to notice.
 
1.6   Action by Employers.  Any action required or permitted to be taken under
the Plan by any Employer which is a corporation shall be by resolution of its
Board of Directors, or by a person or persons authorized by its Board of
Directors.  Any action required or permitted to be taken by any Employer which
is a partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.
 
1.7   Limitations on Provisions.  The provisions of the Plan and the benefits
provided hereunder shall be limited as described herein.  Any benefit payable
under the Savings Plan shall be paid solely in accordance with the terms and
conditions of the Savings Plan and nothing in this Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Savings Plan.
 
1.8   Claims Procedures.  Any claim for benefits under the Plan shall be
governed by and submitted pursuant to the rules established under the Nicor
Claims Procedures for Nonqualified Plans, as such are in effect from time to
time.  The decision of the Committee shall be conclusive, final and binding in
all respects on both the Company and the claimant.  Benefits shall be paid only
if the Committee determines that the claimant is entitled to them.
 
1.9   Definitions.
 
(a)   Accounting Date.  The “Accounting Date” shall be the last day of each
calendar month and each other date specified by the Committee.
 
        (b)   Affiliate.  The term “Affiliate” means any corporation, trade or
business during any period that it is, along with any Employer, a member of a
controlled group of corporations or a controlled group of trades or businesses
(as described in sections 414(b) and (c), respectively, of the Code).
 
(c)   Beneficiary.  “Beneficiary” shall have the meaning described in subsection
2.2.
 
    (d)   Installment Payment Period.  “Installment Payment Period” means the
period of annual installment payments elected by the Participant in his
Distribution Election in accordance with subsection 6.1(b), commencing on the
Payment Date.
 
2
CH\1014274.7

--------------------------------------------------------------------------------


(e)   Payment Date.  “Payment Date” shall have the meaning described in
subsection 3.2(b).
 
(f)    Plan Year.  The “Plan Year” shall be the calendar year.
 
    (g)   Separation from Service.  “Separation from Service” is the date of
termination of the Participant’s services to his Employer and all Affiliates,
whether voluntarily or involuntarily, as determined in accordance with Treas.
Reg. § 1.409A-1(h).
 
(h)   Termination Date.  The term “Termination Date” will be the date of the
Participant’s Separation from Service.
 
SECTION 2
 
Participation
 
2.1   Eligibility to Participate.  Each person who was a Participant in the Plan
immediately prior to the Effective Date shall continue as a Participant
hereunder for periods thereafter, subject to the terms and conditions of the
Plan.  Subject to the terms and conditions of the Plan, each employee of an
Employer who is employed in an executive salary grade which has been designated
by the Committee as eligible for participation in the Plan shall become a
“Participant” in the Plan for any Plan Year in which the matched contributions
or profit sharing contributions with respect to the eligible employee under the
Savings Plan for any Plan Year are limited by section 401(k), 401(m), 415,
402(g) or 401(a)(17) of the Code.  Such eligible employee shall become a
Participant on the first date after such employer matched contributions or
profit sharing contributions are so limited in accordance with the rules
established by the Committee.
 
Once an eligible employee becomes a Participant in the Plan, he shall remain a
Participant so long as he has an Account balance under the Plan, provided that
employer contributions made pursuant to Sections 4.1 and 4.2 shall be made on
his behalf only to the extent that such employer contributions are limited under
the Savings Plan.
 
2.2   Beneficiary.  Each Participant from time to time, by signing a form
furnished by the Committee, may designate any legal or natural person or persons
(who may be designated contingently or successively) to whom his benefits under
the Plan are to be paid if he dies before he receives all of his benefits
(“Beneficiary”).  A beneficiary designation form will be effective only when the
signed form is filed with the Committee while the Participant is alive and will
cancel all beneficiary designation forms filed earlier.  If more than one
Beneficiary has been designated, the balance in the Participant’s Account shall
be distributed to each such Beneficiary per capita.  Except as otherwise
specifically provided in this subsection 2.2, if a deceased Participant failed
to designate a Beneficiary as provided above, or if no designated Beneficiary
survives the Participant or dies before complete payment of the Participant’s
benefits, then his benefits shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and any
designated Beneficiary.
 
3
CH\1014274.7

--------------------------------------------------------------------------------


If the Participant dies before the payment of all of the benefits to which he is
entitled, payment of his Account balance shall continue to be made, in
accordance with the Participant’s Distribution Election, to his Beneficiary.
 
2.3   Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of any Employer nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
 
SECTION 3
 
Participant Elections
 
3.1   Participant Account.  The Committee shall maintain an “Account”, and such
subaccounts as the Committee deems necessary or appropriate, in the name of each
person who is a Participant.
 
3.2   Distribution Elections.  Distribution of a Participant’s Account under the
Plan shall be subject to the following:
 
    (a)   Each Participant shall file a “Distribution Election” specifying the
form of payment under subsection 6.1(b) with respect to all amounts in his
Account.  Such Distribution Election shall be filed prior to the first day of
the Plan Year in which contributions are made on his behalf under the Plan (or
under the transition rules of Code Section 409A, prior to January 1, 2009).  A
Distribution Election shall be irrevocable as of the day immediately preceding
such Plan Year.  Notwithstanding the foregoing, a Participant who becomes
initially eligible to participate in the Plan during the Plan Year shall be
permitted in accordance with Treas. Reg. §1.409A-2(a)(7)(iii) to file a
Distribution Election within 30 days after the beginning of the immediately
following Plan Year, with respect to the deferrals earned during the Plan Year
in which he first becomes eligible and subsequent years.  Such election shall
become irrevocable on the thirtieth (30th) day of such next Plan Year.
 
    (b)   Benefits payable to or on account of any Participant shall commence as
of the later of (i) the first business day of the seventh month after the
Participant’s Termination Date or (ii) the January 1 next following the
Participant’s Termination Date (the “Payment Date”).
 
    (c)   A Participant may change his Distribution Election after it has become
irrevocable by submitting a modified Distribution Election to the Committee
under the rules of the Plan, and in accordance with the following criteria:
 
(i)           The election of the new form of payment shall have no effect until
at least 12 months after the date on which the modified Distribution Election is
made;
 
(ii)          The Payment Date under the modified Distribution Election must be
the first day of a calendar year that is no sooner than five (5) years after the
previously designated Payment Date; and
 
4
CH\1014274.7

--------------------------------------------------------------------------------


(iii)         The modified Distribution Election must be made at least 12 months
prior to the Participant’s previously designated Payment Date.
 
A Participant’s modified Distribution Election shall not be considered to be
made until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Payment Date.  Any such modified
Distribution Election must comply with the requirements of this subsection 3.2
and subsection 6.1(b).
 
3.3   Prior Plan Elections.  Participant elections with respect to Grandfathered
Benefits shall be governed by the terms of the Plan as in effect on October 3,
2004.
 
SECTION 4
 
Contributions
 
4.1           Supplemental Matched Contributions.  For any Plan Year, a
Participant’s Account will be credited with an amount equal to the difference
between (a) the employer matched contributions that would have been contributed
on behalf of the Participant to the Savings Plan for that Plan Year, in
accordance with the terms thereof and based on his tax deferred election under
the Savings Plan as in effect on the limitation date, determined without regard
to the limitations of sections 415, 402(g), 401(k), 401(m) and 401(a)(17) of the
Code, and (b) the amount of employer matched contributions actually made to the
Savings Plan on behalf of the Participant; provided, however that no
Supplemental Matched Contributions shall be made to a Participant’s Account
under the Plan for periods after the Participant’s Termination Date.  Credits to
the Participant’s Account pursuant to this subsection 4.1 (called “Supplemental
Matched Contributions”) shall be made at the same time that employer matched
contributions would otherwise have been credited to his accounts under the
Savings Plan or, if later, at the same time that the employer
matched contributions would otherwise have been distributed to the participant
due to the limitations of section 401(k) or 401(m) of the Code.
 
4.2           Supplemental Profit Sharing Contributions.  For any Plan Year, a
Participant’s Account will be credited with an amount equal to the difference
between (a) the employer profit sharing contributions that would have been
contributed on behalf of the Participant to the Savings Plan for that Plan Year,
in accordance with the terms thereof, determined without regard to the
limitations of sections 415 or 401(a)(17) of the Code, and (b) the amount of
employer profit sharing contributions actually made to the Savings Plan on
behalf of the Participant.  Credits to the Participant’s Account pursuant to
this subsection 4.2 (called “Supplemental Profit Sharing Contributions”) shall
be made at the same time that employer profit sharing contributions would
otherwise have been credited to his accounts under the Savings Plan or, if
later, at the same time that the employer profit sharing contributions would
otherwise have been distributed to the participant due to the limitations of
section 401(k) or 401(m) of the Code.
 
5
CH\1014274.7

--------------------------------------------------------------------------------


 
SECTION 5
 
Plan Accounting
 
5.1   Allocation and Crediting of Contributions.  As of each Accounting Date
until the Participant’s Account has been fully distributed, the Committee shall
adjust the Account of each Participant in the following manner and order:
 
        (a)   first, charge to each Participant’s Account the amount of any
distributions that have been paid to or on behalf of the Participant since the
last preceding Accounting Date pursuant to subsection 6.1 that have not
previously been charged;
 
    (b)   next, credit to his Account the amount of the Supplemental Matched
Contributions, if any, made by or on behalf of the Participant since the last
preceding Accounting Date that have not previously been credited;
 
    (c)   next, credit to his Account the amount of the Supplemental Profit
Sharing Contributions, if any, made by or on behalf of the Participant since the
last preceding Accounting Date that have not previously been credited; and
 
    (d)   finally, credit to each Participant’s Account earnings computed at a
rate of return equal to the rate of return for the investment fund designated by
the Committee, based on the weighted average balance of the Account for the
accounting period.
 
SECTION 6
 
Payment of Plan Benefits
 
6.1   Distributions.
 
    (a)   Subject to the following provisions of this subsection 6.1, as of the
Participant’s Payment Date, in accordance with his Distribution Election there
shall be payable to him or, in the event of his death, to his Beneficiary an
amount equal to:
 
 
(i)
that portion of the balance of his Account attributable to Supplemental Matched
Contributions, and earnings thereon, to the extent vested, as determined below;
plus

 
 
(ii)
that portion of the balance of his Account attributable to Supplemental Profit
Sharing Contributions, and earnings thereon, to the extent vested.

 
The Participant shall be vested in his Account to the same extent that the
Participant is vested in his accounts under the Savings Plan.  If the
Participant’s Termination Date occurs prior to full vesting in his Account, he
will forfeit his rights to any Supplemental Matched Contributions and
Supplemental Profit Sharing Contributions, as well as earnings thereon, credited
to his Account.
 
6
CH\1014274.7

--------------------------------------------------------------------------------


(b)   Except as provided in Section 9 or 6.1(c) of the Plan, upon the
Participant’s Payment Date, any amounts payable under the Plan shall be paid in
up to ten (10) substantially equal annual installments over the Installment
Payment Period, in accordance with the Participant’s Distribution
Election.  Installment payments shall be treated as a single payment for
purposes of Code Section 409A.
 
(c)   In any situation in which the Committee is unable to determine the method
of payment because of an incomplete, unclear or uncertain Distribution Election
or if no Distribution Election is on file, then distribution shall be made in a
single installment payment in accordance with subsection 6.2(b), as of the
Participant’s Payment Date.  Payment of Grandfathered Benefits will be
determined under the terms of the Plan as in effect on October 3, 2004.
 
(d)   Notwithstanding the foregoing provisions of this subsection 6.1 or any
Distribution Election to the contrary, if the value of a Participant’s Account
balance (and any other nonqualified deferred compensation account balance that
must be aggregated with the Plan pursuant to Treas. Reg. §1.409A-1(c)(2)) does
not exceed the limit in Section 402(g) of the Code, as adjusted for cost of
living expenses ($15,500 for 2008), determined as of the Participant’s Payment
Date, the Participant’s Account balances shall be paid to the Participant or
Beneficiary, as applicable, in a lump sum as soon as practicable after the
Participant’s Payment Date.
 
6.2   Distributions To Persons Under Disability.  In the event a Participant or
his Beneficiary is declared incompetent and a conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or Beneficiary is entitled under the Plan
shall be paid to such conservator or other person legally charged with the care
of his person or of his estate.
 
6.3   Benefits May Not Be Assigned or Alienated.  The benefit payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily assigned or alienated.
 
SECTION 7
 
Committee
 
7.1   Membership.  The authority to manage and control the operation and
administration of the Plan shall be vested in the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Except as otherwise
specifically provided in this Section 7, in controlling and managing the
operation and administration of the Plan, the Committee shall act by the
concurrence of a majority of its then members by meeting or by writing without a
meeting.  The Committee, by unanimous written consent, may authorize any one of
its members to execute any document, instrument or direction on its behalf.
 
7.2   Powers of Committee.  Subject to the conditions and limitations of the
Plan, the Committee shall have the sole and complete authority and discretion
to:
 
7
CH\1014274.7

--------------------------------------------------------------------------------


(a)   Conclusively interpret and construe the provisions of the Plan and to
remedy ambiguities, inconsistencies and omissions of whatever kind or nature;
 
    (b)   Adopt, and apply in a uniform and nondiscriminatory manner to all
persons similarly situated, such rules of procedure and regulations as, in its
opinion, may be necessary for the proper and efficient administration of the
Plan, and as are consistent with the provisions of the Plan;
 
    (c)   Conclusively determine all questions arising under the Plan, including
the power to determine rights or eligibility of employees or former employees,
and the respective benefits of Participants and others entitled thereto;
 
(d)   Maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide;
 
(e)   Direct all benefit payments under the Plan;
 
(f)   Furnish the Company and its subsidiaries with such information with
respect to the Plan as may be required by them for tax or other purposes;
 
    (g)   By unanimous action of the members then acting, employ agents and
counsel (who also may be employed by the Company and its subsidiaries or a
trustee) and to delegate to them, in writing, such powers as the Committee
considers desirable;
 
(h)   Correct any defect or omission and to reconcile any inconsistency in the
Plan, and to remedy any error in any payment made hereunder; and
 
(i)   make all other determinations and take all other actions necessary or
advisable for the implementation and administration of the Plan.
 
Except as otherwise specifically provided by the Plan, any determinations to be
made by the Committee under the Plan shall be decided by the Committee in its
sole discretion.  Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is conclusive, final and binding on all
persons.
 
7.3   Delegation by Committee.  The Committee may allocate all or any part of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked at any
time.
 
7.4   Information to be Furnished to Committee.  The Company and participating
subsidiaries shall furnish the Committee such data and information as it may
require.  The records of the Company and participating subsidiaries as to an
employee’s or Participant’s period of employment, termination of employment and
the reason therefor, leave of absence, reemployment and compensation amounts
shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.
 
8
CH\1014274.7

--------------------------------------------------------------------------------


7.5   Committee’s Decision Final.  To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee made by the Committee in good faith is binding on all
persons.  A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable.  Notwithstanding any other provision
of the Plan to the contrary, benefits under the Plan will be paid only if the
Committee, in its discretion, determines that the applicant is entitled to them.
 
7.6   Liability and Indemnification of the Committee.  No member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company or participating subsidiaries
be liable to any person for any such action unless attributable to fraud or
willful misconduct on the part of a director or employee of the Company or
participating subsidiaries.  The Committee and the individual members thereof
shall be indemnified by the Company or participating subsidiary against any and
all liabilities, losses, costs and expenses (including legal fees and expenses)
of whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function under the terms of this Plan unless such liability, loss, cost or
expense arises due to his own fraud or willful misconduct.  This indemnification
shall not duplicate but may supplement any coverage available under any
applicable insurance.
 
SECTION 8 
 
Amendment and Termination
 
The Committee may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence and Section 9, neither
an amendment nor a termination shall adversely affect the rights of any
Participant or Beneficiary under the Plan.  The Committee, by Plan amendment or
termination, may prospectively modify or eliminate the right to have
Supplemental Matched Contributions or Supplemental Profit Sharing Contributions
credited to the Account of any Participant.  Notwithstanding the foregoing
provisions of this Section 8, the Committee may amend or terminate the Plan at
any time, to take effect retroactively or otherwise, as deemed necessary or
advisable for purposes of conforming the Plan to any present or future law,
regulations or rulings relating to plans of this or a similar nature.
 
In the event of a Plan termination, the Committee shall distribute Accounts (not
including Grandfathered Benefits) in accordance with the requirements of Treas.
Reg. §1.409A-3(j)(4)(ix).
 
SECTION 9
 
Code Section 409A
 
9.1   Section 409A Compliance.  To the extent applicable, this Plan shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.  If the
Company determines that any compensation or benefits payable under this Plan do
not comply with Section 409A of the Code and related Department of Treasury
guidance, the Company shall amend the Plan or take such other actions
 
9
CH\1014274.7

--------------------------------------------------------------------------------


 
as the Company deems necessary or appropriate to comply with the requirements of
Section 409A of the Code while preserving the economic agreement of the parties.
 
9.2   Special Distribution.  Any other provision of the Plan to the contrary
notwithstanding, in the event that the IRS prevails in its claims that amounts
contributed to the Plan, and/or earnings thereon, constitute taxable income to
the Participant or his Beneficiary for any taxable year of his, prior to the
taxable year in which such contributions and/or earnings are distributed to the
Participant or Beneficiary, or in the event that legal counsel satisfactory to
the Company, the trustee and the applicable Participant or Beneficiary renders
an opinion that the IRS would likely prevail in such a claim, the amount subject
to such income tax shall be immediately distributed to the Participant or
Beneficiary.
 


 

10 
 CH\1014274.7
 

 
